     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 1 of 6 Page ID #:681



1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Interim Federal Public Defender
2      Carel Alé (Bar No. 283717)
       (E-Mail: Carel_Ale@fd.org)
3      Charles Snyder (Bar No. 287246)
       (E-Mail: Charles_Snyder@fd.org)
4      Deputy Federal Public Defenders
       321 East 2nd Street
5      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
6      Facsimile: (213) 894-0081
7
8
9
10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                     Case No. 20-CR-0326-JFW
15                 Plaintiff,
                                                     NOTICE OF MOTION AND
16           v.                                      MOTION TO INSPECT GRAND
                                                     JUROR SELECTION RECORDS
17     JOSE LUIS HUIZAR,                             PURSUANT TO 28 U.S.C. § 1867(f)
18                 Defendant.                        Date: October 19, 2020
                                                     Time: 8:00 a.m.
19
20           PLEASE TAKE NOTICE THAT on October 19, 2020, at 8:00 a.m. or as soon
21     thereafter as counsel may be heard in the courtroom of the Honorable John F. Walter,
22     defendant Jose Luis Huizar, by and through his attorneys of record, Deputy Federal
23     Public Defenders Carel Alé and Charles Snyder, will move pursuant to the Fifth and
24     Sixth Amendments of the United States Constitution; the Jury Selection and Service
25     Act, 28 U.S.C. § 1861 et seq.; and this District’s General Order No. 19-07 for an Order
26     allowing Mr. Huizar access to Grand Juror Selection Records pursuant to 28 U.S.C. §
27     1867(f).
28
     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 2 of 6 Page ID #:682



1            This motion is based upon the attached Memorandum of Points and Authorities,
2      Declaration of Counsel, all files and records in this case, and any further evidence as
3      may be adduced at the hearing on this motion.
4
5
                                              Respectfully submitted,
6
                                              CUAUHTEMOC ORTEGA
7                                             Interim Federal Public Defender
8
       DATED: September 15 , 2020             By
9                                             Carel Alé
10                                            Charles Snyder
                                              Deputy Federal Public Defenders
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 3 of 6 Page ID #:683



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2                                        I. INTRODUCTION
3            “Under the Jury Selection [and Service] Act and the Sixth Amendment, litigants
4      in federal courts entitled to trial by jury have the right to ‘juries selected at random
5      from a fair cross section of the community.’” United States v. Hernandez-Estrada, 749
6      F.3d 1154, 1158 (9th Cir. 2014) (en banc) (quoting 28 U.S.C. § 1861) (citing United
7      States v. Miller, 771 F.2d 1219, 1227 (9th Cir. 1985)), cert. denied, 574 U.S. 1029. The
8      right of defendants to have a fair cross section of the community extends to grand
9      juries. 28 U.S.C. § 1861; Taylor v. Louisiana, 419 U.S. 522, 529-30 (1975). Litigants
10     have “essentially an unqualified right to inspect jury lists when necessary for the
11     preparation or presentation of a motion under 28 U.S.C. § 1867(a)-(c)” of the Jury
12     Selection and Service Act (“JSSA”). United States v. Armstrong, 621 F.2d 951, 955
13     (9th Cir. 1980) (citing Test v. United States, 420 U.S. 28, 95 S. Ct. 749 (1975) (per
14     curiam)). Litigants need only allege that they are preparing a motion to challenge the
15     jury selection process to avail themselves of this right. United States v. Layton, 519 F.
16     Supp. 946, 958 (N.D. Cal. 1981) (explaining that “[n]o probability of merit need be
17     shown” in order to obtain juror selection records) (citing United States v. Beaty, 465
18     F.2d 1376, 1381 (9th Cir. 1972)). See also United States v. Studley, 783 F.2d 934, 938
19     (9th Cir. 1986); People of Territory of Guam v. Palomo, 511 F.2d 255, 258 (9th Cir.
20     1975).
21           On July 30, 2020, the grand jury returned an indictment against Jose Luis Huizar
22     (“Mr. Huizar”). Dkt. Entry 36. Mr. Huizar is preparing a motion challenging the grand
23     juror selection methods under the Fifth and Sixth Amendments of the Constitution and
24     the JSSA. See 28 U.S.C. §1867(a). Accordingly, Mr. Huizar now moves to inspect the
25
26
27
28
                                                     1
     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 4 of 6 Page ID #:684



1      Juror Selection Records requested in Exhibit A to the declaration of counsel pursuant to
2      28 U.S.C. § 1867(f). 1
3                                      II. LEGAL ANALYSIS
4            In this district, a fair cross section of the community in grand and petit juries is
5      purportedly ensured by the procedures set out by General Order No. 19-07, In the
6      Matter of the Plan of the United States District Court, Central District of California,
7      for the Random Selection of Grand and Petit Jurors (July 15, 2019) (the “Jury Plan”).
8      According to the Jury Plan, grand and petit juries are selected from a Master Jury
9      Wheel. The Master Jury Wheel is created by a third-party vendor contracted by the
10     Clerk of the Court that is given Voter Lists and DMV Records (“Source Data”) for each
11     county. Id. at 3. The third-party vendor then merges the Source Data for each county
12     into a single list (“Merged Source List”), which is cleared of any duplicate records of
13     the same person or of records of persons under the age of 18 years. Id. Next, the third-
14     party vendor randomly selects names from the Merged Source List for each county
15     using a purely randomized process. Id. at 3-4. The selected names are then placed into
16     the Master Jury Wheel for the division in which the county is located “in such numbers
17     as to ensure that each county is substantially proportionally represented in that
18     division’s Master Jury Wheel.” Id. at 4. The Jury Plan contemplates no additional steps.
19           After inquiring for information from the Clerk of the Court, Mr. Huizar learned
20     that after the Master Jury Wheels for each division are created, the names on those
21     Wheels are run through the National Change of Address (NCOA) database. 2 Based on
22
23           1
                 Title 28 U.S.C. § 1867(a) requires a defendant to seek a stay or move to dismiss
24     proceedings within seven days of when the defendant has or reasonably could have
       discovered “the ground of substantial failure to comply with the provisions of this title
25     in selecting the grand or petit jury.” Without reviewing the Grand Juror Inspection
       Records, Mr. Huizar is unable to determine whether there was a “substantial failure to
26     comply” with the requirements of 28 U.S.C. § 1861 et seq., see Decl. of Counsel ¶¶ 4-
       5, and thus Mr. Huizar does not move to stay the proceedings or dismiss the indictment
27     at this time.
               2
                 Counsel obtained this information on September 10, 2020. Decl. of Counsel at
28     ¶ 4.
                                                     2
     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 5 of 6 Page ID #:685



1      the results, the third-party vendor (1) removes deceased individuals from the Master
2      Jury Wheels, and (2) transfers individuals who have moved from one division to
3      another within the Court’s jurisdiction from the Master Jury Wheels associated with
4      their previous addresses to the Master Jury Wheels for the divisions associated with
5      their new addresses. Running the names through the NCOA program and removing or
6      transferring names after the Master Jury Wheel is proportionally populated raises
7      concerns about whether the final Master Jury Wheel complies with the requirements of
8      the Jury Plan, JSSA, and the Constitution. It is, for instance, unclear how many jurors
9      are affected by these after-the-fact changes, and whether some groups are
10     disproportionately represented such as to interfere with the proportionality and
11     randomization that the prior steps purport to create.
12           Mr. Huizar respectfully moves to inspect the Grand Juror Selection Records for
13     his grand jury in order to determine whether there may be a meritorious challenge to
14     the grand juror selection process arising from this additional step. Section 1867(f)
15     allows a defendant to “inspect, reproduce, and copy such records or papers at all
16     reasonable times during the preparation and pendency of” a motion under § 1867(a). It
17     is the inspection of the records which allows a party “to determine whether he has a
18     potentially meritorious jury challenge.” Test, 420 U.S. at 30. Mr. Huizar cannot
19     determine whether culling the Master Jury Wheel after it had been proportionally
20     created is statutorily or constitutionally significant without inspecting the Grand Juror
21     Selection Records requested here.
22     //
23     //
24     //
25     //
26     //
27
28
                                                   3
     Case 2:20-cr-00326-JFW Document 65 Filed 09/15/20 Page 6 of 6 Page ID #:686



1                                       III. CONCLUSION
2            For the reasons stated above, Mr. Huizar respectfully requests that this Court
3      grant his motion to inspect the Grand Jury Selection Records requested in Exhibit A to
4      the declaration of counsel pursuant to 28 U.S.C. § 1867(f).
5
6                                            Respectfully submitted,
7                                            CUAUHTEMOC ORTEGA
                                             Interim Federal Public Defender
8
9      DATED: September 15, 2020
10                                           CAREL ALÉ
                                             CHARLES SNYDER
11                                           Deputy Federal Public Defenders

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
